United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                    December 20, 2006

                         _______________________                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-30518
                             Summary Calendar
                         _______________________

                                 MARY MAHL,

                                                      Plaintiff-Appellant,

                                   versus

                                NOKIA, INC.,

                                                       Defendant-Appellee.



           On Appeal from the United States District Court
                for the Eastern District of Louisiana
                             No. 05-5243


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

            Mary Mahl appeals the district court’s grant of summary

judgment to Nokia, Inc. (“Nokia”) on her Louisiana Employment

Discrimination Law and intentional infliction of emotional distress

claims.    Because we agree with the district court’s reasoning, we

AFFIRM.1

            On her employment discrimination claim, Mahl is unable to

present a genuine issue of material fact as to whether Nokia


      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
            Additionally, Nokia’s motion to strike new arguments raised by Mahl
in her reply brief to this court is GRANTED.
employed the requisite number of employees.                  See LA. REV. STAT.

23:302(2). Mahl’s affidavit that “to her knowledge” Nokia employed

“numerous” people is insufficient to withstand summary judgment.

See   Warfield   v.    Byron,     436   F.3d   551,    559   (5th    Cir.   2006)

(“Conclusory allegations and unsubstantiated assertions, however,

are not competent summary judgment evidence.”).

           Mahl also claims intentional infliction of emotional

distress   based      on   the   fact   that   Nokia    sent   her    notice   of

termination only days after Hurricane Katrina.                 As found by the

district court, although the precise timing is unfortunate, this

does not rise to the level of extreme and outrageous conduct

required to state such a claim.                See White v. Monsanto Co.,

585 So.2d 1205 (La. 1991).

           The district court’s grant of summary judgment to Nokia

is AFFIRMED.




                                        2